Citation Nr: 1410507	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-21 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative denial issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin which denied the appellant's claim of entitlement to non-service connected pension benefits.  

The appellant was a member of the Arkansas Army National Guard from April 30, 1986 to May 20, 1988; thereafter he was transferred to the Army Ready Reserve and his Ready Reserve obligation expired on April 29, 1994.  The appellant had an initial period of active duty for training (ACDUTRA) from September 29, 1986 to January 29, 1987.  

The appellant disputes these dates of service and maintains that he was ordered to active duty in August or September of 1990.  His contentions are addressed in this decision.

The appellant testified at a Travel Board hearing held at the VA Regional Office (RO) in Little Rock, Arkansas before the undersigned Veterans Law Judge in February 2012.  A transcript of that hearing has been associated with the claims file.  

In April 2012, the appellant's representative submitted additional documents concerning his National Guard service, namely seven pages of National Guard personnel records.  Referral to the agency of original jurisdiction (AOJ) of the evidence received directly by the Board is generally required.  See 38 C.F.R. § 20.1304.  However, the appellant's representative also submitted a written waiver of review of that evidence by the AOJ.  Therefore, referral of that evidence to the AOJ is not necessary and the case is ready for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence pertinent to the claim on appeal that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The appellant did not have 90 days or more of active duty during a period of war.

2.  The appellant was not discharged from service for a service-connected disability.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The Court has also held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The appellant testified at his February 2012 Board hearing that he received written notice that he was being called to active duty sometime in the latter part of 1990, in August or September.  He said that he got a packet with a bus ticket at that time.  The appellant further testified that he subsequently got a telephone call informing him to stand down and that this was his active duty for a period of 72 hours.  He stated that he received his discharge from the Army Individual Ready Reserve in the mail in 1994.  The appellant has also submitted written statements that include his contention that he was called up on orders for active duty for 72 or 74 hours during the Gulf War.

The appellant's DD 214 reflects that he began a period of ACDUTRA on September 29, 1986 and that he was released from ACDUTRA on January 29, 1987.  The National Guard records submitted by the appellant in April 2012 were prepared on March 23, 2012, and these records indicate that the appellant was a member of the National Guard from April 30, 1986 to May 20, 1988.

An Army Reserve personnel file document states that the appellant was assigned to the 370th Chemical Company as a Chemical Ops Specialist (USAR-Ready) on May 10, 1993.  That document does not reflect any dates of active duty.  The appellant's Army Reserve personnel records also reflect that his Ready Reserve obligation expired on April 29, 1994.  

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war (emphasis added); (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more (emphasis added) and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more (emphasis added) in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam era began August 5, 1964 and ended May 7, 1975, and the Persian Gulf War began on August 2, 1990; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The facts in this case are straight-forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the appellant served for more than 90 days, his service from September 29, 1986 to January 29, 1987 was ACDUTRA in nature and furthermore, that period falls outside the parameters of periods of war as defined by statute and regulation.  In addition, the appellant himself has described only a period of 74 hours during which he says he had been called to active duty in the latter part of 1990.  Assuming, without deciding, that the appellant is right that he served three days of active duty in 1990, his claim for non-service-connected pension still could not be granted.  This is so because his claimed service would still not meet the legal requirement for pension that the service be 90 days in duration during a period of war in that the appellant would need another 87 days of active duty in order to have the required 90 days.  By the appellant's own admission, he did not serve for 90 days during a period of war - he has claimed just over three days at most.  In addition, the appellant is not service-connected for any disability.  

Therefore, the Board concludes that the appellant does not have qualifying service for, and is not entitled to, VA pension benefits.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The appellant does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


